DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-16, 21-22, 30 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel (U.S PG Pub 20080124512A1) and Liang (U.S Patent 7980821) and Bunker (U.S PG Pub 20130272850A1).
Regarding claim 15, Steibel discloses a method of manufacturing a blade [0036]. Steibel discloses laying up a plurality of airfoil, and a plurality of plenum plies and also discloses placing an insert between (i.e. filler pack preform), and then discloses processing (i.e. compacting) and further discloses an additional step of densification [0036]. 
Steibel also discloses the insert (filler pack preform) can be in an intermediate stage (i.e. green state) and can be processed in that state [0033 & 0029 & 0028] and machined to a predetermined shape [0028]. Steibel discloses a plurality of plenum plies (690) that define a plenum (614) ([0030]; claim 13) with the plenum plies being made of a CMC material. Steibel has also disclosed a plurality of airfoil plies also being made of CMC material ([0030 & 0034]; claim 13). Further, Steibel has disclosed the filler pack (insert 650) being positioned between the airfoil plies and plenum plies in the trailing edge portion of the airfoil, with the filler pack also containing CMC material (Abstract; claim 12).
Steibel discloses (fig. 6; reference to related figs. 1-5 as required) an airfoil (610) for a gas turbine engine, the airfoil comprising: opposite pressure (658) and suction (654) sides extending radially along a span, the pressure and suction sides defining an outer surface of the airfoil (as shown); opposite leading and trailing edges extending radially along the span, the pressure and suction sides extending axially between the leading and trailing edges, the leading edge, defining a forward end of the airfoil, the trailing edge defining an aft end of the airfoil (trailing edge indicated at 612; leading edge opposite); a trailing edge portion (generally indicated at 650) defined adjacent the trailing edge (612) at the aft end of the airfoil, the trailing edge portion extending axially over a length; a plenum (614; specifically plenum 614 closer to the trailing edge) defined within the airfoil forward of the trailing edge portion; wherein the airfoil (610) is formed from a ceramic matrix composite material (see abstract). Steibel further discloses the invention being drawn to an aircraft engine component made of CMC, and thus it is interpreted that all parts of the engine component (i.e. airfoil plies, plenum plies, and filler pack) are made of CMC [0026].

Steibel does not disclose the additional limitation wherein a cooling passage is defined within the trailing edge portion of the airfoil or the limitations wherein said cooling passage includes a first cavity, a second cavity, a crossover aperture, a channel and an ejection aperture.
Liang teaches (figs. 3 & 4) an airfoil for a gas turbine engine, the airfoil comprising opposite pressure (15) and suction (15) sides extending radially along a span, the pressure and suction sides defining an outer surface of the airfoil (as shown; outer surface including surface feature 17, see fig. 4), a trailing edge (rightmost edge shown in fig. 3) defining an aft end of the airfoil, a trailing edge portion (portion of trailing edge aft of the plenum, as shown in fig. 3), a plenum (as understood, "plenum" in annotated fig. 3, below; see plenum sections with arrows in prior art figs. 1 & 2 connected to a trailing edge portion with a crossover aperture; col. 2, lines 41-46: "The impingement cavity 12 can be a first impingement cavity in the airfoil") defined in the airfoil forward of the trailing edge portion; and a cooling passage (including at least 11-13) defined within the trailing edge portion for directing a cooling fluid from the plenum to the outer surface of the airfoil, 
the cooling passage including a first cavity (12) extending radially within the trailing edge portion, 
a second cavity (13) defined aft of the first cavity, the second cavity extending radially within the trailing edge portion, a crossover aperture ("Crossover Aperture" in annotated fig. 3, below) defined from the plenum to the first cavity, a channel ( 11) that extends along a majority of the length of the trailing edge portion ( see below), the channel defined from the first cavity ( 12) to the second cavity ( 13), the channel extending axially between the first and second cavities, and an ejection aperture (18; "Ejection" in annotated fig. 3, below) defined from the outer surface of the airfoil (e.g. from recessed surface 17 of the outer surface) to the second cavity ( 13).

    PNG
    media_image1.png
    388
    668
    media_image1.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the 
effective filing date of the application to modify the airfoil disclosed by Steibel by providing a cooling passage defined within the trailing edge portion for directing a co cling fluid from the plenum to the outer surface of the airfoil, including a first cavity, a second cavity, a crossover aperture defined from the plenum to the first cavity, a channel extending along the majority of the length of the trailing edge portion from the first cavity to the second cavity, and an ejection aperture defined from the outer surface of the airfoil to the second cavity, as taught by Liang, to improve the performance and extend the service life of the airfoil (Column 2, lines 1-5). Additionally, such a modification would have been obvious as the use of a known technique (i.e. providing a cooling passage arrangement comprising a crossover aperture, a first cavity, a channel, a second cavity, and an ejection aperture in a trailing edge portion of an airfoil to direct cooling fluid from a plenum to an outer surface, as in Liang) to improve a similar device (i.e. a hollow turbine blade, as in Steibel) in the same way (MPEP 2143 I(C)); or otherwise as a combination of known prior art elements (the CMC airfoil construction of Steibel with the trailing edge cooling passage arrangement taught by Liang) according to known methods to yield predictable results (i.e. improved trailing edge cooling) (MPEP 2143 I(A)).

Liang does not teach the additional limitation wherein the cooling passage is defined proximate to the suction side than the pressure side. 
Bunker teaches (figs. 3-6 & 9) an airfoil comprising a trailing edge (30), a pressure side (24), a suction side (26), a plenum (114), and a trailing edge portion comprising a cooling passage including a channel (130) that extends along a majority of the length of the trailing edge portion. Bunker further teaches embodiments wherein the channel extends closer to the suction side (26; in particular in figs. 4 & 9, also shown by one of the two channels in figs. 3 & 5), closer to the pressure side (24; shown by one of the two channels in figs. 3 & 5), or having parallel portions extending closer to each side (shown in fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the airfoil disclosed by Steibel, as otherwise modified above, by forming the channel of the cooling passage to extend closer the suction side than the pressure side, as taught by Bunker, as the use of a known technique (providing a channel of a cooling passage in a trailing edge portion of an airfoil closer to a suction side than a pressure side, as in Bunker) to improve a similar device (i.e. a hollow, cooled airfoil, as in Steibel) in the same way (MPEP 2143 I(C)).

Regarding claims 16, 21-22, and 30 & 34, the instant limitations have been disclosed by Steibel, Liang, and Bunker (see claim 15 rejection above). 
Regarding the limitation of “channel that extends along a majority of the length of the trailing edge portion” in claim 30, while this appears to be the case in figure 3 of Liang, it has been generally held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device in a method and a device having the claimed relative dimensions would not perform differently than the prior art device in a method, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04(IV(A)).
Furthermore, it has been generally held that differences involving only a change of form, proportion, or degree are not sufficient to patentably distinguish over the prior art, even though he changes may produce better results (MPEP 2144.05 (II)(A)). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel (U.S PG Pub 20080124512A1) and Liang (U.S Patent 7980821) and Bunker (U.S PG Pub 20130272850A1) and Morrison (U.S PG Pub 20030223861A1 - referred to as Morrison (03) hereinafter).
Regarding claim 17, neither Steibel, Liang, nor Bunker explicitly disclose the instant limitations. Liang has disclosed a first cavity, the channel, and the second cavity, but has not disclosed these being formed by inserting fugitive material. However, insert fugitive material to form airways/cooling passageways is known in the prior art, as disclosed by Morrison (03).
Morrison (03), is drawn to the art of gas turbine engines and particularly to an internally cooled hybrid ceramic matrix composite vane [0001]. Morrison (03) discloses an airfoil (22) with an outer surface (24) and an inner surface or core region (26), wherein a core member (28) is disposed within the core region (i.e. analogous to filler pack insert within the airfoil) [0017-0018]. Morrison (03) discloses cooling passages being formed in the core, and also discloses that the cooling passages can be channels/grooves and holes [0018] (Figures 2-3 & 5). 
Morrison (03) also discloses that the passageways can be machined into the surface of the core [0020]. Morrison (03) has further disclosed that a fugitive material can be used to define the space for the cooling passageways wherein the fugitive material is inserted into the space for passageways during the casting of the core (i.e. during layup and compaction and formation of the core with the airfoil) [0020]. Morrison (03) also discloses a subsequent step of heating i.e. after formation of the airfoil member with the core insert, that serves to remove the fugitive material [0020]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the step of inserting a fugitive material during a casting/layup process to define cooling passageways, as disclosed by Morrison (03), to arrive at the instant invention, in order to form an improved stationary vane, and in order to further improve design of the CMC airfoils and their cooling [0009 & 0017].
Additionally, with regards to defining a first cavity, second cavity, and channel in the filler pack, Morrison (03) discloses inserting a fugitive material to define the cooling passageway features, wherein cooling passageways can be holes and grooves. Thus, Morrison (03) sufficiently discloses the limitation of defining a first, second cavity, and a channel in the filler pack via a fugitive material. Additionally, in case the applicants disagree with the interpretation of the grooves and holes as channel and first and second cavity, it would have been obvious to an ordinarily skilled artisan to modify the method of Steibel, Liang, and Bunker, to form a first, second cavity and channel in the filler pack by inserting fugitive material, as disclosed by Morrison (03), since the courts have held it to be obvious to use a known technique (inserting fugitive material to define/form cooling passageways into filler pack/CMC material) to improve similar methods (Steibel as modified by Liang to have the first, second cavity, and channel as cooling passageways) for improvement to yield predictable results (being able to form an improved stationary vane and improve design of CMC airfoils and their cooling Morrison (03) [0009 & 0017]) (MPEP 2143 (I)(C)).

Claim(s) 18, 24, 27, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel (U.S PG Pub 20080124512A1) and Liang (U.S Patent 7980821) and Bunker (U.S PG Pub 20130272850A1) and Monaghan (U.S PG Pub 20140193577A1).
Regarding claim 18, Steibel already discloses laying up a filler pack preform (insert) and laying up airfoil plies (see claim 15 rejection above). Steibel also discloses laying up plenum plies on a mandrel and then laying the mandrel with the plenum plies in the layup process to form the airfoil [0036], and as such the plenum plies on a mandrel are interpreted under BRI to meet the limitation of the plenum preform. 
In the event the applicant disagrees with the above explanation as pertaining to the plenum preform, Monaghan discloses forming a core (plenum) preform first that defines a cavity in an airfoil structure, and then laying up the preform with further airfoil plies and then processing the part, and densifying the part to form the airfoil member (blade or vane).
Monaghan, is also drawn to the art of forming a CMC component (Abstract). Monaghan discloses forming a plenum preform (i.e. a preform cavity component) [0030-0032], and then laying the preform with CMC plies on the top and bottom, i.e. the plenum preform sandwiched between the top and bottom plies, and then further carrying out autoclaving to compact the CMC component, after which a burnout and densification process is performed [0033].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the step of forming a plenum preform and then laying up the plenum preform with the airfoil plies to form a CMC component, as disclosed by Monaghan, to arrive at the instant invention, in order to allow inspections of cavity prior to layup of airfoil plies which prevents the loss of whole component if cavity defects are found [0024].

Regarding claim 24, Steibel discloses performing a densifying process (see claim 15 rejection above). Steibel, Liang, and Bunker, however do not disclose performing a burn-out process. However, this process is known from Monaghan.
Monaghan, is also drawn to the art of forming a CMC component (Abstract). Monaghan discloses forming a plenum preform (i.e. a preform cavity component) [0030-0032], and then laying the preform with CMC plies on the top and bottom, i.e. the plenum preform sandwiched between the top and bottom plies, and then further carrying out autoclaving to compact the CMC component, after which a burnout and densification process is performed [0033]. In addition, Monaghan discloses a melt-out process after formation of the preform cavity, wherein the mandrel is melted (i.e. subsequent step for removing fugitive material, wherein mandrel is interpreted as fugitive material) [0030].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the step of performing a burn-out cycle, as disclosed by Monaghan, to arrive at the instant invention, in order to be able to be able to remove any additional mandrel or binder materials from the component [0033].

Regarding claim 27, neither Steibel, Liang, nor Bunker have disclosed prior to laying up the CMC material, steps of laying up, compacting and processing a plenum preform. However, Steibel discloses laying up plenum plies and compacting and processing them by laying them up along with the airfoil plies and filler (see claim 15 rejection above). Thus, the instant claim limitations serve to split up steps that are carried out simultaneously in the prior art (i.e. laying up everything together and compacting and processing, instead of forming one component (plenum) and then laying up with airfoil plies). In general, the rearrangement of steps or the transposition or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguishing the processes (MPEP 2144.04 (IV)(C)). Regardless, prior art guidance is provided below by Monaghan.
Monaghan, is also drawn to the art of forming a CMC component (Abstract). Monaghan discloses forming a plenum preform (i.e. a preform cavity component) by autoclaving plenum plies and then densifying the cavity component [0030-0032], and then laying the preform with CMC plies on the top and bottom, i.e. the plenum preform sandwiched between the top and bottom plies, and then further carrying out autoclaving to compact the CMC component, after which a burnout and densification process is performed [0033].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the steps of laying up plenum plies and then compacting and processing, as disclosed by Monaghan, to arrive at the instant invention, in order to allow inspections of cavity prior to layup of airfoil plies which prevents the loss of whole component if cavity defects are found [0024]. 

Regarding claim 31, the instant limitations have been disclosed by Steibel, Liang, and Bunker (see claim 15 rejection above). Regarding the step of forming a plenum preform prior to laying up, this step has not been explicitly disclosed by Steibel, Liang, or Bunker. However, it is noted that in general, the rearrangement of steps or the transposition or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguishing the processes (MPEP 2144.04 (IV)(C)). Regardless, prior art guidance is provided below by Monaghan.
Monaghan, is also drawn to the art of forming a CMC component (Abstract). Monaghan discloses forming a plenum preform (i.e. a preform cavity component) by autoclaving plenum plies and then densifying the cavity component [0030-0032], and then laying the preform with CMC plies on the top and bottom, i.e. the plenum preform sandwiched between the top and bottom plies, and then further carrying out autoclaving to compact the CMC component, after which a burnout and densification process is performed [0033].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the steps of laying up plenum plies and then compacting and processing, as disclosed by Monaghan, to arrive at the instant invention, in order to allow inspections of cavity prior to layup of airfoil plies which prevents the loss of whole component if cavity defects are found [0024].

Regarding claims 32-33, the instant limitations have been disclosed (see claims 15 & 31 rejections above). Regarding the limitation of “channel that extends along a majority of the length of the trailing edge portion” in claim 33, while this appears to be the case in figure 3 of Liang, it has been generally held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device in a method and a device having the claimed relative dimensions would not perform differently than the prior art device in a method, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04(IV(A)).
Furthermore, it has been generally held that differences involving only a change of form, proportion, or degree are not sufficient to patentably distinguish over the prior art, even though he changes may produce better results (MPEP 2144.05 (II)(A)).

Claim(s) 19, 23, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel (U.S PG Pub 20080124512A1) and Liang (U.S Patent 7980821) and Bunker (U.S PG Pub 20130272850A1) and Morrison (20050238491A1 - referred to as Morrison (05) hereinafter) and Morrison (U.S PG Pub 20030223861A1 - referred to as Morrison (03) hereinafter).
Regarding claim 19, Steibel discloses the insert (filler pack preform) can be in an intermediate stage (i.e. green state) and can be processed in that state [0033 & 0029 & 0028] and machined to an predetermined shape [0028]. Further, Liang discloses a first cavity, channel and second cavity (see claim 15 rejection above). However, neither Steibel, Liang, nor Bunker, explicitly disclose defining a cooling passage which comprises machining the first cavity, channel, and the second cavity within the filler pack preform before laying up the filler pack preform, and laying up the airfoil and plenum plies. This limitation is known from Morrison (05) and Morrison (03) respectively.
Morrison (05) is also drawn to the art of CMC structures and more particularly to CMC airfoils such as those used in gas turbines [0001]. Morrison (05) discloses an airfoil with an inner wrap of plies/plenum plies (36) and an outer wrap of plies (40), and further a filler material (44) which can be CMC material as well ([0013]; Figure 3) between the inner and outer wrap of plies. Further Morrison discloses machining/drilling cooling passageways (22) [0019] in the filler material (44) in a state wherein the filler material is pre-processed to an intermediate stage, wherein the filler material is partially densified or sintered (i.e. in a green state), and is then further finally formed or densified along with the processing steps (i.e. layup with inner and outer wrap plies) for plies to form the airfoil component [0014-0016]. Morrison further discloses that the filler material can be pre-configured with cooling passageways [0016]. Further, the cooling passageways of Morrison are separated from the outer surface by the airfoil plies (see figure 3). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the step of machining a filler material prior to layup to form cooling passages as disclosed by Morrison (05), to arrive at the instant invention, in order to form more intricate features allowing for more effective cooling [0016].
Regarding to forming a first cavity, second cavity, and a channel, it is known from Morrison (03) to machine grooves (channels) or holes into the core (filler pack) prior to casting or laying up the core with the airfoil assembly.
Morrison (03), is drawn to the art of gas turbine engines and particularly to an internally cooled hybrid ceramic matrix composite vane [0001]. Morrison (03) discloses an airfoil (22) with an outer surface (24) and an inner surface or core region (26), wherein a core member (28) is disposed within the core region (i.e. analogous to filler pack insert within the airfoil) [0017-0018]. Morrison (03) discloses cooling passages being formed in the core, and also discloses that the cooling passages can be channels/grooves and holes [0018] (Figures 2-3 & 5). Morrison (03) also discloses that the passageways can be machined into the surface of the core [0020], and has further disclosed that the passageways are separated from the outer surface by the plurality of airfoil plies. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, Bunker, Morrison (05), with the step of forming holes (cavities) and channels (grooves), as disclosed by Morrison (03), to arrive at the instant invention, in order to form an improved stationary vane, and in order to further improve design of the CMC airfoils and their cooling [0009 & 0017]. 
Finally, with regards to forming a first cavity, second cavity, and channel in the filler pack, both Morrison (05) and Morrison (03) disclose machining a filler pack preform to form cooling passageways that can be holes and grooves. Thus, Morrison (05) and Morrison (03) sufficiently disclose the limitation of forming a first, second cavity, and a channel in the filler pack. Additionally, in case the applicants disagree with the interpretation of the grooves and holes as channel and first and second cavity, it would have been obvious to an ordinarily skilled artisan to modify the method of Steibel, Liang, and Bunker, to form a first, second cavity and channel in the filler pack prior to laying up, as disclosed by Morrison (05) and Morrison (03), since the courts have held it to be obvious to use a known technique (machining cooling passageways into filler pack before layup) to improve similar methods (Steibel as modified by Liang to have the first, second cavity, and channel as cooling passageways) for improvement to yield predictable results (being able to form more intricate features and allow for more effective cooling – Morrison (05) [0016]) (MPEP 2143 (I)(C)). 

Regarding claim 23, the instant limitations as pertaining to the CMC material comprising a filler pack positioned between the plurality of airfoil plies and the plurality of plenum plies in the trailing edge portion, are disclosed by Steibel, Liang, and Bunker (see claim 15 rejection above). Neither Steibel, Liang, nor bunker have disclosed the first cavity, second cavity, and channel being defined in the filler pack. However these limitations are known from Morrison (05) and Morrison (03).
Morrison (05) discloses an airfoil with an inner wrap of plies/plenum plies (36) and an outer wrap of plies (40), and further a filler material (44) which can be CMC material as well ([0013]; Figure 3) between the inner and outer wrap of plies. Further Morrison discloses machining/drilling cooling passageways (22) [0019] in the filler material (44) in a state wherein the filler material is pre-processed to an intermediate stage, wherein the filler material is partially densified or sintered (i.e. in a green state), and is then further finally formed or densified along with the processing steps (i.e. layup with inner and outer wrap plies) for plies to form the airfoil component [0014-0016]. Morrison further discloses that the filler material can be pre-configured with cooling passageways [0016]. Further, the cooling passageways of Morrison are separated from the outer surface by the airfoil plies (see figure 3). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the step of machining/defining a filler material prior to layup to form cooling passages as disclosed by Morrison (05), to arrive at the instant invention, in order to form more intricate features allowing for more effective cooling [0016].
Regarding to forming a first cavity, second cavity, and a channel, it is known from Morrison (03) to machine grooves (channels) or holes into the core (filler pack) prior to casting or laying up the core with the airfoil assembly.
Morrison (03) discloses an airfoil (22) with an outer surface (24) and an inner surface or core region (26), wherein a core member (28) is disposed within the core region (i.e. analogous to filler pack insert within the airfoil) [0017-0018]. Morrison (03) discloses cooling passages being formed in the core, and also discloses that the cooling passages can be channels/grooves and holes [0018] (Figures 2-3 & 5). Morrison (03) also discloses that the passageways can be machined into the surface of the core [0020], and has further disclosed that the passageways are separated from the outer surface by the plurality of airfoil plies. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, Bunker, Morrison (05), with the step of forming holes (cavities) and channels (grooves), as disclosed by Morrison (03), to arrive at the instant invention, in order to form an improved stationary vane, and in order to further improve design of the CMC airfoils and their cooling [0009 & 0017]. 
Finally, with regards to forming a first cavity, second cavity, and channel in the filler pack, both Morrison (05) and Morrison (03) disclose machining a filler pack preform to form cooling passageways that can be holes and grooves. Thus, Morrison (05) and Morrison (03) sufficiently disclose the limitation of forming a first, second cavity, and a channel in the filler pack. Additionally, in case the applicants disagree with the interpretation of the grooves and holes as channel and first and second cavity, it would have been obvious to an ordinarily skilled artisan to modify the method of Steibel, Liang, and Bunker, to form a first, second cavity and channel in the filler pack prior to laying up, as disclosed by Morrison (05) and Morrison (03), since the courts have held it to be obvious to use a known technique (machining cooling passageways into filler pack before layup) to improve similar methods (Steibel as modified by Liang to have the first, second cavity, and channel as cooling passageways) for improvement to yield predictable results (being able to form more intricate features and allow for more effective cooling – Morrison (05) [0016]) (MPEP 2143 (I)(C)).
Finally, it would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, Bunker, and Morrison (05), with the cooling passage features (first, second cavity, and channel) being separate from the outer surface by the airfoil plies, as disclosed by Morrison (03), to arrive at the instant invention, in order to form an improved stationary vane, and in order to further improve design of the CMC airfoils and their cooling [0009 & 0017].

Regarding claims 28-29, Steibel discloses molding the insert (filler pack preform) by casting, injection molding and pressing methods [0029]. Steibel discloses that the material for the insert can be molded into final shape or intermediate shape and cured, and further the cured part can be machined into a predetermined shape if necessary [0029]. Steibel further discloses that the insert can be a partially cured molded article that can bond with the plies in the lay-up for the component [0030]. Thus, Steibel sufficiently discloses the steps of a laying up and compacting (i.e. molding using casting, injection molding, and pressing methods would all require laying up the material in/on a mold, and then applying pressure), and also the step of processing (i.e. curing), but only partially curing (i.e. forming to a green state – a state wherein the material is not fully dense or cured). Steibel does not disclose forming voids by machining. This limitation is known from Morrison (05) and Morrison (03).
Further, in the event the applicant disagrees with the insert being processed to a green state as disclosed by Steibel, this limitation is also disclosed by Morrison (05). 
Morrison (05) discloses an airfoil with an inner wrap of plies/plenum plies (36) and an outer wrap of plies (40), and further a filler material (44) which can be CMC material as well ([0013]; Figure 3) between the inner and outer wrap of plies. Further Morrison discloses machining/drilling cooling passageways (22) [0019] in the filler material (44) in a state wherein the filler material is pre-processed to an intermediate stage, wherein the filler material is partially densified or sintered (i.e. in a green state), and is then further finally formed or densified along with the processing steps (i.e. layup with inner and outer wrap plies) for plies to form the airfoil component [0014-0016]. Morrison further discloses that the filler material can be pre-configured with cooling passageways [0016]. Further, the cooling passageways (22) can be interpreted as a void.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the step of machining/defining a filler material with cooling passages, when the filler is in a green-state, as disclosed by Morrison (05), to arrive at the instant invention, in order to form more intricate features allowing for more effective cooling [0016].
Regarding forming multiple voids/holes, this step is known from Morrison (03). Morrison (03) discloses an airfoil (22) with an outer surface (24) and an inner surface or core region (26), wherein a core member (28) is disposed within the core region (i.e. analogous to filler pack insert within the airfoil) [0017-0018]. Morrison (03) discloses cooling passages being formed in the core, and also discloses that the cooling passages can be channels/grooves and holes [0018] (Figures 2-3 & 5). Morrison (03) also discloses that the passageways can be machined into the surface of the core [0020]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, Bunker, Morrison (05), with the step of forming holes (cavities) and channels (grooves), as disclosed by Morrison (03), to arrive at the instant invention, in order to form an improved stationary vane, and in order to further improve design of the CMC airfoils and their cooling [0009 & 0017].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel (U.S PG Pub 20080124512A1) and Liang (U.S Patent 7980821) and Bunker (U.S PG Pub 20130272850A1) and Bunker (20140302278A1 - referred to as Bunker (14) hereinafter) and Uskert (U.S PG Pub 20140271153A1).
Regarding claim 20, neither Steibel, Liang, nor Bunker have disclosed the step of a machining exit aperture after applying an environmental barrier coating. This step is known from Bunker (14).
Bunker (14) is also drawn to the art of manufacturing gas turbine engines, and to micro-channel cooling therein. Bunker discloses applying a coating (120) onto the surface of the component, wherein the coating can be an environmental barrier coating (i.e. oxidation-resistant coatings would be environmental barrier coatings, as they prevent oxidation or corrosion of the surface) [0066], and further discloses machining cooling exit feature (106) (i.e. exit/ejection aperture) subsequent to applying the coating ([0070]; [0068-0070]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the step of applying an environmental barrier coating and then machining an ejection aperture, as disclosed by Bunker (14), to arrive at the instant invention, in order to obtain a method for fabrication of a component with increased cooling capabilities [0075].
In the event the applicant disagrees with the oxidation resistant coating being environmental barrier coating, then it is known to use an environmental barrier coating to coat the surface of an airfoil to provide corrosion resistance (i.e. oxidation resistance), as disclosed by Uskert.
Uskert is also drawn to the art of a CMC airfoil having a shaped core (Abstract). Uskert discloses applying a coating to an airfoil, wherein the coating is an environmental barrier coating which prevents corrosion of the airfoil [0021].
It would have been obvious to an ordinarily skilled artisan to have substituted the oxidation resistant coating of Bunker (14), with the environmental barrier coating of Uskert, to arrive at the instant invention, in order to be able to resist corrosion of the airfoil [0021].

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel (U.S PG Pub 20080124512A1) and Liang (U.S Patent 7980821) and Bunker (U.S PG Pub 20130272850A1) and Monaghan (U.S PG Pub 20140193577A1) and Morrison (20030223861A1 - referred to as Morrison (03) hereinafter).
Regarding claim 25, Monaghan has already disclosed a melt-out process after formation of the preform cavity, wherein the mandrel is melted (i.e. subsequent step for removing fugitive material, wherein mandrel is interpreted as fugitive material) [0030]. Monaghan has also disclosed a burn-out and densification step (see claim 24 rejection above). However, Monaghan discloses the subsequent step for removing the mandrel material before the burn-out and densification steps. In this regard, it is noted that, in general, the rearrangement of steps or the transposition or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguishing the processes (MPEP 2144.04 (IV)(C)). 
However, prior art guidance is provided below by Morrison (03) to perform a subsequent thermal heating step to remove any fugitive material, after casting of the core (i.e. after densification is complete). Further, Morrison (03) discloses the step of positioning a fugitive material within the CMC material as the material is laid up to form the airfoil assembly, the fugitive material configured to at least define a portion of the cooling passage (see claim 17 rejection above). Morrison (03) also discloses a subsequent step of heating (i.e. manipulating airfoil) i.e. after formation of the airfoil member with the core insert, that serves to remove the fugitive material [0020] 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, Bunker, and Monaghan, with the steps of inserting a fugitive material to define cooling passageways, and further a manipulating step after casting/densification of the core and airfoil to remove the fugitive material, as disclosed by Morrison (03), to arrive at the instant invention, in order to form an improved stationary vane, and in order to further improve design of the CMC airfoils and their cooling [0009 & 0017].

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steibel (U.S PG Pub 20080124512A1) and Liang (U.S Patent 7980821) and Bunker (U.S PG Pub 20130272850A1) and Morrison (20050238491A1 - referred to as Morrison (05) hereinafter).
Regarding claim 26, Morrison (05) discloses machining a cooling passageway into the CMC material (see claim 19 & 23 rejections above).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Steibel, Liang, and Bunker, with the step of machining/defining cooling passages in a CMC material as disclosed by Morrison (05), to arrive at the instant invention, in order to form more intricate features allowing for more effective cooling [0016].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All prior art references cited related to CMC materials and particularly to manufacturing CMC airfoils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712